DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art either alone or in combination teaches the following limitations in combination with the other limitations:
Regarding independent claim 1, wherein the fixing member has a surface layer having conductivity, wherein the developer is a toner having a toner particle including a binder resin, a reactant of a polyhydric acid and a compound containing a group 4 element is present on a surface of the toner particle, and Tv/Fv > 100 is satisfied where Tv represents a volume resistivity upon being unfixed, and Fv represents a volume resistivity after fixing, and
wherein the bias applying unit can selectively apply a bias of a positive polarity and a bias of a negative polarity, and applies a bias of the same polarity as the charged polarity of a filler included in the recording material when the recording material passes through the fixing nip portion, and when the recording material does not pass through the fixing nip portion, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Uchiyama, U.S.P.G. Pub. No. 2021/0026263 is the closest prior art and discloses topner with group 4 consitutents and Tv/Tf of greater than 8.  Furuya, JP 5267998 B2, discloses a foamed toner with carbon black whose resistivity changes after fixing.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEVAN A AYDIN whose telephone number is (571)270-3209. The examiner can normally be reached M-Th 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton LaBalle can be reached on (571) 272-1594. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/SEVAN A AYDIN/Primary Examiner, Art Unit 2852